Citation Nr: 1036371	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  09-15 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Wilmington, 
Delaware, Department of Veterans Affairs (VA) Regional (RO), 
which denied service connection for bilateral hearing loss and 
tinnitus.  

In April 2010, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A copy of the transcript is 
of record.  During the hearing, the Veteran waived initial RO 
consideration of the new evidence submitted in conjunction with 
the hearing.  38 C.F.R. § 20.1304(c) (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Regrettably, the record as it stands is currently inadequate for 
the purpose of rendering a fully informed decision as to the 
claims of entitlement to service connection for bilateral hearing 
loss and tinnitus.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to the 
RO is required in order to fulfill its statutory duty to assist 
the Veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).  

During the April 2010 hearing, the Veteran testified that serving 
as a tank driver and tank commander exposed him to acoustic 
trauma.  He explained that as a tank commander, he was exposed to 
105 millimeter main guns, 50 caliber machine guns, 45 caliber 
sub-machine guns, and 45 caliber pistols during his time in basic 
training without the benefit of hearing protection.  After 
discharge from service, the Veteran worked as an iron worker.  He 
stated that he "set[ting] [] the steel" for bridges, high rise 
buildings, and communication tower, with the use of hearing 
protection at all times.  The Veteran asserts that service 
connection is warranted for his bilateral hearing loss and 
tinnitus.  

In March 2007, the Veteran underwent a VA examination for his 
claimed bilateral hearing loss and tinnitus.  According to the 
March 2007 VA examination report, the Veteran admitted to the VA 
examiner that he was exposed to loud noise levels from tanks and 
various weapons during his military service without the use of 
hearing protection.  He further reported that his post service 
employment consisted of an iron worker without the use of hearing 
protection.  After a review of the Veteran's claims file and 
audiological testing, the VA examiner diagnosed the Veteran with 
moderate sensorineural hearing loss in the right ear and severe 
sensorineural hearing loss in the left ear.  He opined that it is 
"less likely than not" that the Veteran's hearing loss and 
tinnitus began during his military service.  

Although the March 2007 examiner offered an opinion as to the 
etiology of the Veteran's bilateral hearing loss and tinnitus, he 
failed to offer rationale in support of his opinion.  More 
importantly, it appears that the VA examiner may have taken into 
consideration the Veteran's assertion that he did not wear 
hearing protection during his post service employment as a steel 
worker when making his conclusion, when in fact, the Veteran 
testified during the personal hearing that hearing protection was 
required by Occupational Safety and Health Act (OSHA).  
Furthermore, a September 2007 statement from the local union of 
iron workers notes that the Veteran worked on several job sites 
that required hearing protection.  Due to the inconsistent 
statements of record regarding the Veteran's use of hearing 
protection post service and the March 2007 VA examiner's failure 
for providing rationale in support of his conclusion, the Board 
considers this opinion insufficient, and requests that the VA 
examiner who conducted the March 2007 examination of the Veteran 
to give a complete opinion with supportive rationale, based on 
accurate facts in an addendum.  

In order to give the Veteran every consideration with respect to 
the present appeal and to ensure due process, further development 
of the case is necessary.  Accordingly, the case is REMANDED for 
the following action:

1.  Transfer the Veteran's claims file to 
the March 2007 VA examiner and ask him to 
provide an addendum opinion discussing the 
reasons and bases for his opinion that it 
is less likely than not that hearing loss 
and tinnitus began during military service.  
The examiner's discussion should include 
specific data in support of his conclusion, 
a reasoned medical explanation, and a 
discussion of the facts of this Veteran's 
case.  The examiner should specifically 
review and address the Veteran's history of 
noise exposure during service and post 
service occupational noise exposure as well 
as the use of hearing protection both 
before and after service.

2.  If and only if, the March 2007 VA 
examiner is not available, schedule the 
Veteran for another VA audiological 
examination with an appropriate VA examiner 
to determine whether there is a causal 
nexus between his active military service 
and his bilateral hearing loss and 
tinnitus.  The claims file must be made 
available to the examiner for review, and 
the examination report should reflect that 
such review has been accomplished.  Any 
appropriate diagnostic testing deemed 
necessary should be completed.  The VA 
examiner is requested to provide an opinion 
as to whether the Veteran's bilateral 
hearing loss and tinnitus are more likely 
than not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), etiologically related to his 
military service.  

As noted above, a rationale for any opinion 
reached must be provided.  If the VA 
examiner concludes that an opinion cannot 
be offered without engaging in speculation 
then she/he should indicate this and 
discuss why an opinion cannot be rendered.  
See also action paragraph 1.

3.  Thereafter, readjudicate the issues of 
entitlement to service connection for 
bilateral hearing loss and tinnitus.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and afforded the 
appropriate opportunity to respond thereto.  
The matter should then be returned to the 
Board, if in order, for further appellate 
review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

